Exhibit 10(R)

 

EXECUTION VERSION

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT, dated as of November 2,
2004 (this “Amendment”), is entered into between CARPENTER TECHNOLOGY
CORPORATION (the “Originator”), and CRS FUNDING CORP. (the “Company”).

 

RECITALS:

 

1. The parties hereto are parties to that certain Purchase and Sale Agreement
dated as of December 20, 2001 (the “Purchase and Sale Agreement”);

 

2. Each party hereto desires to amend the Purchase and Sale Agreement as set
forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Certain Defined Terms. Capitalized terms that are used but not defined herein
have the meanings set forth in the Purchase and Sale Agreement.

 

2. Amendment. Section 1.1 (b) of the Purchase and Sale Agreement is hereby
amended and restated in its entirety as follows:

 

(b) each Receivable generated by the Originator from and including the Cut-off
Date to and including the Purchase and Sale Termination Date (other than (i) any
Receivable later contributed pursuant to the second sentence of Section 3.1 and
(ii) any Excluded Receivable);

 

3. Representations and Warranties. The Originator hereby makes, as of the date
hereof, all of the representations and warranties set forth in Article V of the
Purchase and Sale Agreement (as amended hereby) and the Originator also hereby
represents and warrants to the Company and the Administrator as follows:

 

(a) Representations and Warranties. The representations and warranties made by
it in the Transactions Documents are true and correct as of the date hereof.

 

(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment and the Purchase and Sale
Agreement (as amended hereby) are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. The Purchase and Sale
Agreement (as amended hereby) is its valid and legally binding obligations,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.



--------------------------------------------------------------------------------

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event or event which, with the giving of notice or the
lapse of time, or both, would constitute a Termination Event or Unmatured
Termination Event exists or shall exist.

 

4. Effect of Amendment. All provisions of the Purchase and Sale Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Purchase
and Sale Agreement (or in any other Transaction Document) to “this Agreement,”
“hereof,” “herein” or words of similar effect referring to the Purchase and Sale
Agreement shall be deemed to be references to the Purchase and Sale Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Purchase and
Sale Agreement other than as set forth herein.

 

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of the following, in form and substance
reasonably satisfactory to the Administrator in its sole and absolute
discretion:

 

(a) an original of this Amendment duly executed and delivered by each of the
parties hereto; and

 

(b) such other information, documents and opinions as the Administrator shall
request.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

 

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Sale Agreement or any provision hereof or thereof.

 

[SIGNATURE PAGES FOLLOW]

 

    2  

PSA Amendment #1

(CRS Funding Corp.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CARPENTER TECHNOLOGY CORPORATION By:   /s/    JAIME VASQUEZ        

Name:

  JAIME VASQUEZ

Title:

  VP / TREASURER

 

CRS FUNDING CORP. By:   /s/    JAIME VASQUEZ        

Name:

  JAIME VASQUEZ

Title:

  VP / TREASURER

 

    S-1  

PSA Amendment #1

(CRS Funding Corp.)



--------------------------------------------------------------------------------

CONSENTED TO AND AGREED: PNC BANK, NATIONAL ASSOCIATION,
as Administrator By:   /s/    JOHN T. SMATHERS        

Name:

  John T. Smathers

Title:

  Vice President

 

    S-2  

PSA Amendment #1

(CRS Funding Corp.)